Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on August 13, 2020, has been made of record and entered.  In this amendment, claims 3-9, 12-14,  and 16-20 have been amended to eliminate multiple claim dependency, claims 21-24 have been canceled, and new claims 25-28 have been added.  Additionally, the Specification has been amended to add a cross-reference to related application data.
Claims 1-20 and 25-28 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on August 13, 2020.

Claim Objections
Claims 7 and 27 are objected to because of the following informalities:  
a. In line 2 of claim 7, “bearing a negative charge” should be amended to recite "having a negative charge", for continuity purposes.
b. In line 4 of claim 27, “the chlor-alkali process” should be amended to recite “a chlor-alkali process”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 8-12, and 15-17 are rejected because these claims refer to, where applicable, a “first transition metal salt” or a “second transition metal salt”, or “a plurality of transition metal salts”, etc.  These limitations lack antecedent basis from claim 1, from which these claims directly or indirectly depend.  Claim 1 recites the limitation “a transition metal” (emphasis added by the Examiner), which does not provide for the presence of more than one transition metal.
Additionally, claim 2 is rejected because limitations recited therein, due to the presence of “and/or”, encompass a litany of combinations of these metals--any 2, any 3, any 4, etc., which are outside the scope of the limitation “a transition metal”.
Claim 13 is indefinite for reciting a “range within range” limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “metal ion: carbon ratio of at least 1:100”, and the claim also recites “1:24”,  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, claim 13 is indefinite for reciting the term “preferably”.  The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or not, and the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, 8-12, and 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Because claims 2-4, 8-12, and 15-17 recite, where applicable, a “first transition metal salt” or a “second transition metal salt”, or “a plurality of transition metal salts”, etc., these claims fail to further limit the subject matter of claim 1, from which these claims directly or indirectly depend.  As stated above, claim 1 recites “a transition metal”, which does not provide for the presence of more than one transition metal.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 14, 18-20, 25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Graphene/nickel nanoparticles composites from graphenide solutions,” by Eduardo G. C. Neiva et al. (Applicants’ submitted art; hereinafter “Neiva et al.”).
Regarding claims 1, 2, 6, and 7, Neiva et al. teach the formation of nanocomposites of nickel nanoparticles and graphene from nickel cations and graphenide solutions (negatively charged graphene layers) as both reducing agent to nickel cations and graphene source (Abstract; “no additional reducing agent is used”).  In the formation, a nickel acetate solution is added to a graphenide solution (“graphene…is provided in the form of a solution or dispersion”), followed by mixing the two solutions.  See pages 29-31 of Neiva et al., in the section titled “Experimental”.
	Regarding claims 14 and 18, Neiva et al. teach that the nanocomposites obtained from the aforementioned formation consist of “large graphene layers highly decorated with crystalline nickel nanoparticles, of size ranging from 2 nm to 10 nm” (Abstract).
	Regarding claims 19 and 25, Neiva et al. teach the formation of a dispersion of the aforementioned nanocomposites, for deposition onto indium tin oxide (ITO) substrates.  See page 31 of Neiva et al.
	Regarding claims 20 and 28, Neiva et al. teach that the aforementioned nanocomposites exhibit application as sensors, catalysts, electrodes for batteries, etc.  See pages 29, 34, and 35 of Neiva et al.
	In view of these teachings, Neiva et al. anticipate claims 1, 2, 6, 7, 14, 18-20, 25, and 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 14, 15, 18, 20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (U. S. Patent No. 4,614,692; Applicants’ submitted art).  
Regarding claims 1-4 and 14, Kajiyama et al. teach the preparation of an electrode, wherein a porous electroconductive substrate made of graphite having lamellar crystalline layers is made, followed by intercalating one or more alkali metals and alkaline earth metals among layers of the graphite lamellar crystals to produce a donor-type graphite intercalation compound (GIC).  The donor-type GIC is immersed in an organic solvent dissolving at least one salt of metal having catalytic activity, said metal selected from, e.g., Au, Ag, Ru, Rh, Pd, Os, Ir, Pt, etc.  The intercalant in the GIC and the metal having catalytic activity ionized in the organic solvent are subjected to ion exchange, so as to carry the metal having catalytic activity among lamellar crystalline layers of graphite.  The aforementioned metal salt having catalytic activity is reduced and carried on surfaces of the porous electroconductive substrate.  See col. 3, lines 1-21 of Kajiyama et al., as well as col. 5, lines 20-30, which disclose exemplary salts of the aforementioned metals having catalytic activity.
	Regarding claim 6, Kajiyama et al. teach that when the donor-type GIC is contacted with an ionized catalyst element in a liquid which does not substantially react with the donor-type GIC, the catalyst element can be carried on surfaces and among layers of graphite by ion exchange reaction between the GIC and the ionized catalyst element and reduction of the catalyst element by charge transfer (“no additional reducing agent is used”).  See col. 4, lines 8-21 and col. 5, lines 39-48 of Kajiyama et al.
	Regarding claims 14, 15, and 20, the resultant electrode obtained by the aforementioned preparation is considered to read upon the claim limitations “composite material” and “catalyst”, as recited in in these claims; see col. 3, lines 1-21 of Kajiyama et al.  Further, Kajiyama et al. teach the feasibility in employing the aforementioned metals alone or as a mixture thereof (col 5,lines 25-30), and further teach an embodiment wherein gold and ruthenium cations on the surfaces and among crystalline layers of graphite are formed; see Example 7.
	Regarding claim 18, Kajiyama et al. teach an embodiment in which platinum particles having a particle size of about 10 Ǻ (1 nm) are dispersed in the graphite material; see Example 8.
	Regarding claims 26-28, Kajiyama et al. teach that the electrode obtained from the aforementioned preparation can be employed in fuel cells, e.g., in methanol or phosphoric acid electrolyte-type fuel cells, as either a fuel electrode or an oxidant electrode, in which methanol, hydrogen, or hydrogen-containing gas are employed, and an oxygen-containing gas such as air serves as an oxidant (“oxidation reduction reaction”).  See col. 8, lines 27-68 of Kajiyama et al.
	Kajiyama et al. do not explicitly teach or suggest that the donor-type GIC “comprises a graphene sheet having a negative charge”, as recited in Applicants’ claims.  However, because Kajiyama et al. teach a preparation comparable to that recited in Applicants’ claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the donor-type GIC disclosed in Kajiyama et al. to exhibit a negative charge, absent the showing of convincing evidence to the contrary.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-13 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims regarding, for example, the formation of an alloy of the transition metals, or the formation of nanoparticles having a core-shell arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art cited but not relied upon provide technological background in, for example, the art of forming graphene material inlaid with single metal atoms (Liu et al.; U. S. Patent No. 11,105,009), and of producing graphene and nanoparticle catalysts supported on graphene via microwave irradiation (El-Shall et al.; U. S. Patent Publication No. 2013/0211106).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 6, 2022